Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Michael Sloggett, Appellant                             Appeal from the 429th District Court of
                                                        Collin County, Texas (Tr. Ct. No. 429-
No. 06-20-00057-CV          v.                          02904-2019).      Memorandum Opinion
                                                        delivered by Chief Justice Morriss, Justice
LaCore Enterprises, LLC, Appellee                       Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find partial reversible error in the
summary judgment of the court below. Therefore, we reverse the summary judgment in favor of
the Appellee on the Appellant’s breach of contract and fraudulent-inducement claims. We affirm
the trial court’s judgment on the Appellant’s claim for breach of fiduciary duty. We remand this
case to the trial court for further proceedings consistent with our opinion in this matter.
       We further order that the Appellee, LaCore Enterprises, LLC, pay all costs of this appeal.




                                                        RENDERED DECEMBER 1, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk